UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:5/31/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMay 31, 2013(Unaudited) DWS International Fund Shares Value ($) Common Stocks 95.9% Australia 3.5% Australia & New Zealand Banking Group Ltd. BHP Billiton Ltd. Lend Lease Group Newcrest Mining Ltd. Rio Tinto Ltd. (Cost $34,740,799) Belgium 0.5% Anheuser-Busch InBev NV(Cost $3,644,669) Denmark 1.1% Coloplast AS "B" Novo Nordisk AS "B" (Cost $8,078,975) Finland 1.0% Fortum Oyj(Cost $7,408,942) France 7.8% Dassault Systemes SA (a) European Aeronautic Defence & Space Co. NV(a) L'Oreal SA Pernod-Ricard SA Publicis Groupe(a) Sanofi (Cost $46,298,980) Germany 12.6% Adidas AG Allianz SE (Registered) BASF SE Bayer AG (Registered) Beiersdorf AG Deutsche Post AG (Registered) Hannover Rueckversicherung SE (Registered) HeidelbergCement AG MAN SE Muenchener Rueckversicherungs AG (Registered) Suedzucker AG (Cost $72,755,023) Hong Kong 4.9% BOC Hong Kong (Holdings) Ltd. Noble Group Ltd. (Cost $33,661,941) Italy 4.0% Snam SpA (a) (Cost $29,351,990) Japan 20.2% Bridgestone Corp. Canon, Inc. FANUC Corp. Fast Retailing Co., Ltd. Hitachi Ltd. JGC Corp. Marubeni Corp. Mitsubishi Estate Co., Ltd. Mitsubishi Heavy Industries Ltd. Mitsui & Co., Ltd. Nabtesco Corp. Nikon Corp. Softbank Corp. Sumitomo Realty & Development Co., Ltd. Suzuki Motor Corp. (Cost $135,172,020) Netherlands 7.7% Akzo Nobel NV ASML Holding NV ING Groep NV (CVA)* Royal Dutch Shell PLC "B" (Cost $53,373,779) Norway 2.4% DnB ASA(Cost $11,597,288) Singapore 0.7% United Overseas Bank Ltd.(Cost $5,052,107) Spain 0.6% Inditex SA(Cost $4,815,467) Sweden 5.1% Swedbank AB "A" Swedish Match AB Telefonaktiebolaget LM Ericsson "B" TeliaSonera AB (Cost $34,970,496) Switzerland 9.7% Cie Financiere Richemont SA "A" Nestle SA (Registered) Roche Holding AG (Genusschein) Sika AG (Bearer) Swatch Group AG (Registered) Swiss Life Holding AG (Registered)* Syngenta AG (Registered) Zurich Insurance Group AG* (Cost $71,306,490) United Kingdom 14.1% Barclays PLC British American Tobacco PLC Capita PLC Centrica PLC Diageo PLC Inmarsat PLC Old Mutual PLC SABMiller PLC Vodafone Group PLC WPP PLC (Cost $92,762,348) Total Common Stocks (Cost $644,991,314) Preferred Stock 0.2% Germany Henkel AG & Co. KGaA(Cost $1,432,894) Securities Lending Collateral 6.2% Daily Assets Fund Institutional, 0.12% (b) (c) (Cost $47,009,980) Cash Equivalents 3.4% Central Cash Management Fund, 0.07% (b) (Cost $25,386,129) % of Net Assets Value ($) Total Investment Portfolio (Cost $718,820,317) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $719,817,516.At May 31, 2013, net unrealized appreciation for all securities based on tax cost was $78,372,374.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $101,399,496 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $23,027,122. (a) All or a portion of these securities were on loan.The value of securities loaned at May 31, 2013 amounted to $45,661,420 which is 6.0% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. CVA: Certificaten Van Aandelen (Certificate of Stock) At May 31, 2013, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) S&P 500 E-Mini Index USD 6/21/2013 Currency Abbreviation USD United States Dollar At May 31, 2013 the DWS International Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks & Preferred Stock Financials 22.8 % Industrials 15.1 % Consumer Discretionary 11.8 % Materials 8.7 % Telecommunication Services 8.2 % Consumer Staples 7.9 % Health Care 7.8 % Utilities 7.7 % Information Technology 6.8 % Energy 3.2 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2013 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks Australia $
